United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1252
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                           Michael Anthony Ray Brown

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                          Submitted: November 11, 2014
                             Filed: December 4, 2014
                                   [Published]
                                  ____________

Before MURPHY, MELLOY, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Michael Anthony Ray Brown pled guilty to one count of distributing crack
cocaine in violation of 21 U.S.C. § 841(a)(1) and § 841(b)(1)(C). The district court1


      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
sentenced Brown to 120 months imprisonment, below the guideline range of 151 to
188 months. Brown appeals, asserting procedural and substantive errors. We affirm.

       On January 16, 2013 Brown pled guilty to distributing approximately 6 grams
of crack cocaine in violation of § 841(a)(1) and § 841(b)(1)(C). The district court
calculated a guideline range of 151 to 188 months based on Brown's offense level of
29 and criminal history category VI. The government requested a sentence of 151
months based on Brown's prior criminal convictions for selling crack cocaine, and
Brown argued for a downward departure based on his mental health needs and
troubled childhood. He claimed that his status as a career offender was overstated
because his untreated "schizoaffective disorder" caused his criminal conduct.

       The district court varied downward, sentencing Brown to 120 months. The
court explained that while Brown had a history of criminal convictions involving
crack cocaine, he had "mental health issues" and a "difficult childhood." In its
statement of reasons the court cited the majority of 18 U.S.C. § 3553(a) sentencing
factors and explained that Brown's "history of mental health issues" and
"dysfunctional childhood" warranted a sentence below the guideline range. On
appeal, Brown contends that the district court committed procedural error by failing
to consider his mental health issues sufficiently and explain his sentence adequately.
He also argues that his sentence is substantively unreasonable.

       We review the sentence imposed by the district court under the deferential
abuse of discretion standard. United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009). We must first determine whether the district court committed a procedural
error by improperly calculating "the [g]uidelines range, treating the [g]uidelines as
mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on
clearly erroneous facts, or failing to adequately explain the chosen sentence." Id.
The district court abuses its discretion under § 3553(a) if it "fails to consider a
relevant factor that should have received significant weight," "gives significant

                                         -2-
weight to an improper or irrelevant factor," or "considers only the appropriate factors
but in weighing those factors commits a clear error of judgment." Id.

      Brown first argues that the district court gave only "cursory review" to his
mental health issues. On this record, we cannot agree. The district court adopted the
findings in the presentence investigation report which discussed Brown's mental
health issues at length. It also heard extensive argument from Brown's counsel who
claimed that Brown's psychological disorder caused his criminal recidivism. The
court responded to these arguments at sentencing and in its statement of reasons,
expressing "no doubt that [Brown] has some mental health issues" and that his
sentence would "give [him] an opportunity to take advantage of [the] mental health
services [available] in prison." Because the record shows that the district court
extensively reviewed Brown's mental health issues and need for treatment, we find
no error. See United States v. Walking Eagle, 553 F.3d 654, 659 (8th Cir. 2009).

       Brown next argues that the district court procedurally erred by failing to
explain his sentence. We again disagree. At sentencing the court explained the need
to avoid sentencing disparity among similar defendants and its conclusion that a
lengthy prison term was appropriate given Brown's status as a career offender and his
inability to "remain law abiding." The statement of the court's reasons reflects
Brown's "dysfunctional childhood" and "history of mental health issues," and the
court's conclusion that his criminal conduct and status as a career offender warranted
a "significant term of imprisonment." The record indicates that the district court
adequately explained Brown's sentence. See United States v. Jones, 756 F.3d 1121,
1122 (8th Cir. 2014).

       Our "sole remaining role is to consider the substantive reasonableness of the
sentence." United States v. Bueno, 549 F.3d 1176, 1181 (8th Cir. 2008). Brown
contends that the district court's below guidelines sentence was an abuse of
discretion, but on this record it is "nearly inconceivable" that the court abused its

                                         -3-
discretion in "not varying downward still further." United States v. Lazarski, 560
F.3d 731, 733 (8th Cir. 2009). The record at sentencing shows the court considered
the mitigating factors raised by Brown, including his difficult childhood and mental
health. In its statement of reasons the court discussed § 3553(a) factors, Brown's
criminal history, and the nature of his offense. The record indicates that the court
found no further variance was warranted. To the extent Brown challenges the court's
decision not to grant a downward departure, the decision is "unreviewable unless the
court had an unconstitutional motive or erroneously thought that it was without
authority to grant the departure." United States v. Phelps, 536 F.3d 862, 868 (8th Cir.
2008). We see none here and thus reject Brown's challenge to the substantive
reasonableness of his sentence.

       For the foregoing reasons, we affirm the judgment of the district court.
                   ______________________________




                                         -4-